EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
	The amendment of 22 February 2022 has been entered in full.  Claims 1-55 are canceled.  Claims 84, 85, 87, and 88 are withdrawn from consideration.  Claims 56-83 and 86 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 56, 57, 60, 61, 64, 67-83, and 86 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 5-7 of the previous Office action (mailed 08 December 2021) is withdrawn in view of the amended and newly submitted claims (received 22 February 2022).
The rejection of claims 56-83, and 86 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,834,586 B2 as set forth at pp. 8-9 of the previous Office action (mailed 08 December 2021) is withdrawn in view of the terminal disclaimer submitted with the response (received 22 February 2022), which has been entered, approved, and recorded.
The rejection of claims 58 and 59 under 35 U.S.C. 112(a) regarding new matter as set forth at pp. 9-10 of the previous Office action (mailed 08 December 2021) is withdrawn in view of Applicant’s remarks identifying support for the claim language (received 22 February 2022).

Rejoinder
Claims 56-83 and 86 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim84, 85, 87, and 88, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 December 2021 as part of the final rejection is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	Claims 56-88 are allowed.  It is noted that method claims commensurate in scope with claims 84, 85, 87, and 88 can be found in U.S. Patent No. 9,834,586, for which Applicant has already submitted a terminal disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 March 2022